Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6, 9, 12-14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1: Dwango Co., LTD. (JP 6644928 B1, where reference is made to the machine translation made of record for JP 6644928B1 retrieved from Google Patents), in view of D2: Bernstein et al. (US 2016/0277802)

Regarding claim 1, 16, 19, and 20, D1 discloses: a video distribution device, comprising:
processing circuitry configured to:
receive first information, from a first terminal device, corresponding to motion of a first user of the first terminal device (See pg 3/9 server receives motion data of the distributor avatar from the distributor terminal 3 and distributes the motion data to the viewer terminal 5);
distribute second information to a plurality of second terminal device of a second user being devices that are different from the first user terminal device (See pg 3/9, the server receives motion data and distributes the motion date to the viewer terminals), the second information for displaying a video including a first character object generated based on the first information (See pg 3/9 the viewer terminal renders a VR space by reflecting the received motion data on the distributor avatar);
receive, from at least one second terminal device of the plurality of second terminal devices in a case that a second terminal device displays the video, a request for a first gift for the first character object (See 3/9 a viewer can support the distributor avatar ); and
distribute, to a second terminal device in response to a request, third information for displaying video that includes the first character object and a reaction corresponding to a first gift (See pg 3/9 the motion of the distributor avatar reacts to the support of the viewer; See pg 4/9 For example, an act of sending a gift, can be considered support.  The viewer sends a gift), wherein
third information further includes information for changing display of the first object based on first user information of the first user or second user information of a second user of the at least one second terminal device that sends the request for a first gift (See pg 3/9 and 4/9 as above, a viewer sending support such as a gift. Pg 4/9 distributor avatar reacts to support of a viewer such as an amount of gift sending)
and further discloses a server receiving first information for displaying first character object in  a video (See pg 3/9 server receives live distribution video and receives motion data of the distributor avatar from the distributor terminal).
D1 does not explicitly disclose displaying the first character object and a first object corresponding to a first gift
D2 discloses that it was known to distribute, to a second terminal device in response to a request, third information for displaying video that includes the first character object and a first object corresponding to a first gift (See [0056-0057] [0061] viewers providing engagement including icons reads on “gifts”).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of D1 with the known methods of D2 predictably resulting in modifying a virtual avatar presentation system to display a performance by a distributor to viewers in a variety of ways including a virtual environment or a chat display and allow viewers to provide interactive gifts interaction to a distributor thereby displaying the first character object and a first object corresponding to a first gift by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of allowing users to display engagement to a distributor and other users as suggested by D2.

	
Regarding claim 2 and 17, D1 & D2 further disclose the video distribution device according to Claim 1, wherein display of a first object is changed based on information about a number of requests for a first gift for the first character object received by the first terminal device from a plurality of plural second terminal devices including the at least one second terminal device (See ).

Regarding claim 3 and 18, D1 & D2 further disclose the video distribution device according to Claim 1, wherein display of a first object is changed based on a number of users associated with the first user (See D2 [0056] an icon changed based on a number of different users, i.e., yellow, vs pink, vs striped).

Regarding claim 4, D1 and D2 further disclose the video distribution device according to Claim 1, wherein the processing circuitry is further configured to distribute, in response to receiving a second request from a second terminal device a second request for input information of the first character object, the second information so that the second information further includes the input information (See D2 providing user engagement by a second viewer device in the form of text chatting [0057]), and
display of the first object is changed based on information about a number of requests for the input information (See D2 [0056] an icon changed based on a number of different users, i.e., yellow, vs pink, vs striped).

Regarding claim 5, D1 and D2 further disclose the video distribution device according to Claim 1, wherein a second terminal device of a second user making the request for a first gift is permitted to transmit a second request for input information of a character object generated based on motion of another user (See D1 pg 4/9 detecting support for distributor based on movement of the viewer avatar), and display of the first object is changed based on information about a number of requests for the input information transmitted from the second terminal device (See D2 [0056] an icon changed based on a number of different users, i.e., yellow, vs pink, vs striped and where a second).

Regarding claim 6, D1 and D2 further disclose the video distribution device according to Claim 4, wherein an input information is text information or evaluation information of the first character object (See D2 providing user engagement by a second viewer device in the form of text chatting [0057]).

Regarding claim 9, D1 and D2 further disclose the video distribution device according to Claim 1, wherein in changing display of a first object, after an elapse of a predetermined time since a start of distribution of the video including a first object (See D2 [0056] after a predetermined time a icon may fade out), third information for displaying the video further includes a second object is based on first user information about the first user or second user information about the user making the request for a first gift (See D2 [0056] reads on displaying a second icon with ).


Regarding claim 12, D1 and D2 further disclose the video distribution device according to Claim 1, wherein based on third information, display of a first object by the first terminal device is different from display of a first object by a second terminal device (See D2 [0056] reads on icon for different users being different colors).

Regarding claim 13, D1 and D2 further disclose the video distribution device according to Claim 1, wherein the processing circuitry is further configured to distribute second information to a third terminal device of a third user being different from the first user and the second user (See D1 plurality of viewer users pg 3/9), and distribute third information to a third user, and based on third information, display of a first object by a second terminal device is different from display of a first object by a third terminal device (See D1 pg 3/9 a reaction by the distributor avatar may be displayed only on the corresponding viewer terminal while other viewer terminals receive the normal motion data).

Regarding claim 14, D1 and D2 further disclose the video distribution device according to Claim 1, wherein the processing circuitry is further configured to store the first user information corresponding to a first state of a first object, and store the second user information corresponding to a second state of a first object (See D2 [0042] reads on storing metadata regarding user interactions where the engagement has multiple metadata categories/states such as signals of appreciation per minute, i.e., first state, and total number of signals, i.e., second state).


Allowable Subject Matter
Claims 7-8, 10-11 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art fails to disclose or fairly suggest, alone or in combination, all of the features of dependent claims 7-8, 10-11 and 15.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668. The examiner can normally be reached Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO . ALCON
Examiner
Art Unit 2425



/FERNANDO ALCON/             Primary Examiner, Art Unit 2425